EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please add a period at the end of the sentence in claim 13.
Please cancel claim 6 per the Notice of Allowance dated 2/4/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Kwak et al. (US 20170247579) and Leng et al. (US 20170373121).
Kwak discloses a flexible display and optical film thereof.  The optical film comprises the following: hardcoat/1st optical film/adhesive/2nd optical film/2nd adhesive/optical film/1st adhesive, wherein the hard coat and 1st optical film correspond to the claimed surface functional film, the adhesive corresponds to the claimed second adhesive, 2nd optical film corresponds to the claimed polarizing layer, 2nd adhesive corresponds to the claimed first adhesive layer, optical film corresponds to the claimed optical substrate, and the 1st adhesive corresponds to the claimed third adhesive. Kwak further discloses that the adhesive layers are each an acrylic adhesive having the claimed modulus and overlapping thickness values.  Leng .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783